Per Curiam.

The restrictions upon the authority of the defendant’s agents, stated in the application signed by the insured and attached to the policy, foreclosed any controversy arising out of the representations alleged to have been made by the agents or the agents’ alleged knowledge of the insured’s condition prior to the issuance of the policy. (Tuminelli v. Prudential Ins. Co., 24 N. Y. S. 2d 306, and cases there cited.) The admission of testimony, intended to show such representations and knowledge by the defendant’s agents, was error requiring a reversal of the judgment. (Cf. Phillipson v. Ninno, *755233 N. Y. 223, 226, and Clark v. Board of Educ. of City of N. Y., 304 N. Y. 488, 490.)
The judgment should be unanimously reversed upon the law and facts and-new trial granted, with costs to the defendant to abide the event.
Ughetta, Kleinfeld and Hart, JJ., concur.
Judgment reversed, etc.